Title: To George Washington from George Reid, 23 April 1783
From: Reid, George
To: Washington, George


                        
                            Sir
                            Camp 23d Apl 83
                        
                        The Indisposition of Lieut. Saml Adams of the N. Hampr. Regt is such, that he is renderd unfit for any kind
                            of duty—If your Excellency thinks it Consistent I wish he might be Indulg’d with leave to visit his
                            Friends. Colo. Dearborn will represent his case more particularly. I am Sir Your most Obedt Hble
                            Servt
                        
                            Geo. Reid
                        
                    